      Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 1 of 28




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

ASHLEY G. AND RICHARD G. AS                     §
PARENTS/GUARDIANS/NEXT OF                       §
FRIENDS OF M.G., A MINOR                        §
WITH A DISABILITY                               §
Plaintiffs,                                     §
                                                §
v.                                              §
                                                §       CASE NO. 6:19-CV-00420-ADA-JCM
COPPERAS COVE INDEPENDENT                       §
SCHOOL DISTRICT, AMANDA                         §
CRAWLEY, in her individual                      §
capacity, ROBERT TURNER, in his                 §
individual capacity, AND REBEKAH                §
SHUCK, in her individual capacity.              §
Defendants.                                     §

     ORDER GRANTING CCISD’S MOTION AND DENYING M.G.’S MOTION FOR
                        SUMMARY JUDGMENT

       Came for consideration the Motion for Judgment of Idea Claims on the Administrative

Record and Motion for Partial Summary Judgment of Section 504/ADA claims filed by Ashley G.

and Richard G. as Parents/Guardians/Next of Friends of M.G., a minor individual with a disability

(“Plaintiffs”), Pls.’ Mot. J. A.R. & Part. Summ. J., ECF No. 40, and Motion for Judgment on the

Administrative Record and Motion for Summary Judgment filed by Copperas Cove Independent

School District (“CCISD” or “the District” or “Defendants”). Def.’s Mot. J. A.R. & Summ. J.,

ECF No. 41. For the following reasons, the Court DENIES the Plaintiffs’ Motion for Judgment

on the Administrative Record and Partial Summary Judgment and GRANTS the Defendants’

Motion for Judgment on the Administrative Record and Summary Judgment.




                                               1
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 2 of 28




                                          I. BACKGROUND

   A. Factual Background

       M.G. was a student in the CCISD school district at the time of the alleged offenses at issue

in this case. Administrative Record 25–31. During his elementary school years, M.G. had an

unsuccessful participation in Response to Intervention, AR 1101, poor and failing state

standardized testing results in the 3rd and 4th grade, AR 1207, failed CCISD assessment, AR 736–

37, 1203, had a reading fluency level far below grade level according to his reading assessments,

AF 22, and had multiple behavioral referrals and visits to the guidance counselor. AR 788–90.

M.G. “met standards” in his STAAR assessment his fifth-grade year (2015-2016) and passed all

his class. AR 743, 1207. M.G. was also reading at a “middle-of-sixth-grade” level his fifth-grade

year. AR 2569:16–21. His sixth-grade year (2016-2017), M.G. again passed his STAAR

assessment, AR 1099, however, his scores had dropped to “only approaching standards.” Pls.’

Mot. at 6 (citing Appendix of Facts (“AF”) 44). M.G. passed all his classes during the 2016-2017

school year. AR 1207. In January 2017, M.G.’s parent sent CCISD notifying that M.G. was

diagnosed with and was taking medication for ADHD and requesting an evaluation for Section

504 services. AR 806. CCISD characterized M.G. as a child with a disability under Section 504 of

the Rehabilitation Act and implemented several accommodations to address the issue. AR 803,

1976. M.G.’s parents withdrew him from CCISD and enrolled him in virtual public charter school

for his seventh-grade year. AR 2183–84.

       M.G’s parents re-enrolled him in CCISD for his eighth-grade year. AR 1207. M.G.’s

parents informed CCISD that M.G. had failed all of his seventh-grade classes and all portions of

the STAAR assessment test. AR 1207, 2051, 2220. His parents also notified CCISD that M.G. was

therapeutically hospitalized two times during Spring 2018. AR 834, 836–37. M.G.’s parents did



                                                2
      Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 3 of 28




not provide CCISD with school records from the virtual public charter school, records of M.G.’s

failing STAAR scores from that year, or hospital records of M.G.’s hospitalizations from that year.

AR 2223:6–10, 2556:4–2557:22, 2559:19–23. CCISD re-implemented M.G.’s 504 plan from

March 2017. AR 0916–17. M.G.’s parent notified CCISD that M.G.’s doctor diagnosed him with

Bi-Polar Disorder, Autism, Anxiety, and Depression. AR 826. CCISD classified M.G. as a child

with a disability under Section 504 due to Autism Spectrum Disorder (“ASD”), Oppositional

Defiant Disorder (“ODD”), and depression. Id. By September, M.G. was failing his eighth-grade

science class, but brought his grade up to passing. Id. CCISD held a 504 meeting that September

where teachers and M.G.’s parents discussed M.G.’s academic and behavioral challenges, M.G.’s

recent therapeutic hospitalizations, and M.G.’s ongoing therapy appointments. Id. AF 55-57. The

September 504 plan gave M.G. the right to leave a situation for a “cool-off” period when he

became agitated along with small group administration, reminders to stay on task, and preferential

seating. AR 826.

       Prior to the events that occurred on October 30, 2018, M.G. performed grade-level work

and had passing scores in all but one of his classes. AR 749. On October 9, 2018, M.G. received

one disciplinary referral for running down a hallway. AR 786, 2053:11–15. On October 17th, M.G.

received another disciplinary report for horseplay. AR 1725:5–12. On October 30, 2018, M.G.

received another disciplinary referral resulting in M.G being restrained multiple times by CCISD

staff while he was trying to use his 504 cooling off period. AF 70-182. These restraints resulted in

M.G. being physically injured on October 30, 2018. AF 183–86. Afterwards, M.G.’s negative

behaviors increased, and his academics declined. AF 180, 187. CCISD administrators filed felony

charges against M.G. as a disciplinary strategy for M.G.’s behavior during the restraint on October

30, 2018. AF 127-31; 174–77. CCISD notified M.G.’s parent that, as soon as the District received



                                                 3
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 4 of 28




the police report relating to the charges, M.G. would be placed in a disciplinary alternative

educational placement (“DAEP”). AF 188. On November 1, 2018, M.G.’s parent requested CCISD

conduct an expedited education evaluation of M.G. AF 189.

       In November 2018, CCISD’s faculty and M.G.’s parents had another 504 meeting. AF 193-

205. CCISD, again, recognized M.G. as a child with a disability under Section 504. AR 826. After

the November 504 plan was implemented, M.G. failed his first semester final exams in History,

English, and Science. AR 2416–19; AF 218-20. M.G.’s parents allege that his negative behavior

and anxiety continued to escalate, resulting in M.G. leaving the school campus in January 2019,

an increase in M.G.’s medication, and M.G.’s inability to return to CCISD. Pls.’ Mot. at 9–10

(citing AF 224-28; AF 09; AF 229-45).

       CCISD agreed to conduct a Full Individual Evaluation (“FIE) on November 29, 2017. AR

893. The CCISD reached out to M.G.’s parents on November 29, December 3, December 4,

December 5, and December 6 requesting their consent for the evaluation. AR 897–98. M.G.’s

parent requested multiple times that the documents be emailed to her, stating that she could not

come to the school to sign the consent forms. AF 210-16. CCISD refused to email M.G.’s parent

the documents. Pls.’ Mot. at 12 (citing AF 405). CCISD offered to send someone to M.G.’s home,

but M.G.’s parent stated that she did not feel comfortable with that and refused. AR 2196:4–8.

       On December 18, 2018, CCISD provided M.G.’s parents with the consent forms at the

mandatory resolution session required by the Individuals with Disabilities Education Act

(“IDEA”). AR 915. M.G.’s parents did not provide CCISD with a fully completed consent form

until January 4, 2019, during which time the District was on Winter Break. AR 1289. CCISD

began to conduct the FIE on January 8, 2019 when Winter Break ended. AR 2351:16–24. CCISD

also conducted an occupational therapy (“OT”) screener from the Internet along with the FIE. AR



                                               4
       Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 5 of 28




1251, 1260–62. The FIE determined that M.G. has a specific learning disability (“SLD”) for

Reading Comprehension–a qualifying disability making M.G. eligible for special education

services. AR 1162. Licensed Specialist in School Psychology (“LSSP”) CCISD also agreed to

conduct an assistive technology (“AT”) assessment for M.G. but failed to do so. AR 904, 1275.

M.G. withdrew from CCISD on February 5, 2019 and placed him in Oak Creek Academy which

delayed the testing. AR 917, 1086, 1355, 1289–93, 1335–37. CCISD completed its evaluation on

April 4, 2019. Id.; AR 1251. On March 30, 2019, Dr. Lesli Doan, the Plaintiffs’ expert, completed

a Psychoeducation Evaluation of M.G., diagnosing him with a Specific Learning Disability

(“SLD”) in Reading Comprehension, Written Expression, and Reading Fluency. AR 1161, 1142–

43.

      B. SEHO Due Process Hearing

         M.G.’s parent filed a Request for Special Education Due Process Hearing on December 4,

2018. AR 22–38. A special education hearing officer (“SEHO”) heard the Plaintiff’s due process

claims to determine whether CCISD failed to identify and provide a timely and comprehensive

evaluation of M.G. for special education and related services, thereby failing to meet its Child Find

responsibility under the IDEA. AR 3. The SEHO found that CCISD’s delay in providing consent

until December 18, 2018 was reasonable because the record contained insufficient evidence to

trigger CCISD’s Child find duty prior to parental request and any delay in CCISD proceeding with

the evaluation was attributable to M.G.’s parents’ hesitation to sign the consent documents. AR

12. The SEHO also found that the FIE showed that M.G., upon a physician’s medical diagnosis,

would likely meet criteria as a student with Other Health Impairment (“OHI”) for ADHD. AR 9.

The SEHO found that the FIE showed that M.G. met eligibility criteria for an SLD in Reading

Comprehension. Id.



                                                 5
      Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 6 of 28




   C. Procedural Background

       Plaintiffs brought this suit in federal court, appealing the SEHO’s decision in the special

education due process hearing, Micheal G., b/n/f/ Ashley and Richard G. v. Copperas Cove

Independent School District, Dkt. No. 096-SE-1218, and alleging claims under Section 504 of the

Rehabilitation Act (“Section 504”) and the Americans with Disabilities Act. (“ADA”). Pls.’

Compl. ECF No. 1. On December 9, 2020, this Court entered an Order granting summary judgment

for the individual defendants in his case and granting partial summary judgment for CCISD–

dismissing plaintiffs’ claim for failure to train pursuant to 42 U.S.C. § 1983 against CCISD. Order

Granting Mot. for Summ. J. ECF No. 48.

       On August 2, 2020, Plaintiffs filed a Motion for Partial Summary Judgment and Judgment

on the Administrative Record, Pls.’ Mot., and Defendants filed a Motion for Judgment on the

Administrative Record and Motion for Summary Judgement, Def.’s Mot.

                                     II. LEGAL STANDARD

   A. Federal Rule of Civil Procedure 56(a)

       “Summary judgment is required when ‘the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.’” Trent v. Wade,

776 F.3d 368, 376 (5th Cir. 2015) (quoting Fed. R. Civ. P. 56(a)). “A genuine dispute of material

fact exists when the ‘evidence is such that a reasonable jury could return a verdict for the

nonmoving party.’” Nola Spice Designs, L.L.C. v. Haydel Enters., 783 F.3d 527, 536 (5th Cir.

2015) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “The moving party

'bears the initial responsibility of informing the district court of the basis for its motion, and

identifying those portions of [the record] which it believes demonstrate the absence of a genuine

issue of material fact.’” Id. (quoting EEOC v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014));



                                                6
      Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 7 of 28




see also Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “When parties file cross-motions for

summary judgment, we review each party’s motion independently, viewing the evidence and

inferences in the light most favorable to the nonmoving party.” A.A. v. Northside Indep. Sch. Dist.,

951 F.3d 678, 684 (5th Cir. 2020) (citing Cooley v. Hous. Auth of Slidell, 747 F.3d 295, 298 (5th

Cir. 2014)).

       "Where the non-movant bears the burden of proof at trial, the movant may merely point to

the absence of evidence and thereby shift to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material fact warranting trial." Celotex

Corp., 477 U.S. at 323, 325 (quotation marks omitted). The party moving for summary judgment

must demonstrate the absence of a genuine issue of material fact but does not need to negate the

elements of the nonmovant's case. Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir.

2005). “A fact is ‘material’ if its resolution in favor of one party might affect the outcome of the

lawsuit under governing law.” Sossamon v. Lone Star State of Tex., 560 F.3d 316, 326 (5th Cir.

2009) (quotation omitted). “If the moving party fails to meet [its] initial burden, the motion [for

summary judgment] must be denied, regardless of the nonmovant's response.” United States v.

$92,203.00 in U.S. Currency, 537 F.3d 504, 507 (5th Cir. 2008) (quoting Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994) (en banc)).

       “Once the moving party [meets her or his initial burden], the non-moving party must ‘go

beyond the pleadings and by her [or his] own affidavits, or by the depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there is a genuine

issue for trial.’” Nola Spice, 783 F.3d at 536 (quoting LHC Grp., Inc., 773 F.3d at 694). The

nonmovant must identify and articulate how specific evidence in the record supports that party's

claim. Baranowski v. Hart, 486 F.3d 112, 119 (5th Cir. 2007). “This burden will not be satisfied



                                                 7
      Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 8 of 28




by ‘some metaphysical doubt as to the material facts, by conclusory allegations, by unsubstantiated

assertions, or by only a scintilla of evidence.’” Boudreaux, 402 F.3d at 540 (quoting Little, 37 F.3d

at 1075). In deciding a summary judgment motion, the court draws all reasonable inferences in the

light most favorable to the nonmoving party. Connors v. Graves, 538 F.3d 373, 376 (5th Cir.

2008); see also Nola Spice, 783 F.3d at 536.

           a. Americans with Disabilities Act

       “The ADA is a federal anti-discrimination statute designed ‘[t]o provide a clear and

comprehensive national mandate for the elimination of discrimination against individuals with

disabilities.’” Delano-Pyle v. Victoria Cty., Tex., 302 F.3d 567, 574 (5th Cir. 2002) (quoting Rizzo

v. Children’s World Learning Ctrs., Inc., 173 F.3d 254, 261 (5th Cir. 1999). Title II of the ADA

focuses on disability discrimination in the provision of public services. 42 U.S.C. § 12132. To

establish a violation under the ADA, Plaintiff must prove that (1) he or she is a qualified individual

under the ADA; (2) he or she was excluded from participation in, denied benefits of services,

programs, or activities for which the public entity is responsible, or was otherwise discriminated

against by the public entity; and (3) such exclusion, denial of benefits, or discrimination was

because of his or her disability. Melton v. Dall. Area Rapid Transit, 391 F.3d 669, 671–72 (5th

Cir. 2004); I.A. v. Seguin Indep. Sch. Dist., 881 F. Supp. 2d 770, 776 (W.D. Tex. 2012). A plaintiff

must also prove that the discrimination was intentional in order to recover damages. Delano–Pyle,

302 F.3d 567, 574 (5th Cir. 2002).

           b. Section 504 of the Rehabilitation Act

       The Rehabilitation Act § 504 forbids recipients of federal funding from discriminating

against people with disabilities. 29 U.S.C § 794(b)(2)(B); Frame v. City of Arlington, 657 F.3d

215, 223 (5th Cir. 2011). Congress enacted the Rehabilitation Act “to ensure that handicapped



                                                  8
      Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 9 of 28




individuals are not denied jobs or other benefits because of prejudiced attitudes or ignorance of

others.” Brennan v. Stewart, 834 F.2d 1248, 1259 (5th Cir. 1988). FAPE under § 504 requires

school districts to provide education or related services designed to meet the needs of students with

disabilities as adequately as the district meets the needs of students without disabilities. 34 C.F.R.

§ 104.33(b). A public school violates § 504 if it denies a qualified individual with a disability a

reasonable accommodation that the individual needs to enjoy meaningful access to the benefits of

public services. See Alexander v. Choate, 469 U.S. 287, 301–02 & n.21 (1985). To recover

damages under § 504 of the Rehabilitation Act, a plaintiff mut show that the defendants’

discriminatory actions were “solely by reason of” the plaintiff’s disability. 29 U.S.C. § 794; see

D.A. ex rel. Latasha A. v. Hous. Indep. Sch. Dist., 629 F.3d 450, 453 (5th Cir. 2010).

   “The plaintiff must link the discrimination claims to some evidence of prejudice, ill-will, or

spite,” or, at the least, show deliberate indifference. A.N. v. Mart Indep. Sch. Dist., No. W-13-CV-

002, 2013 WL 11762157, at *6 (W.D. Tex. Dec. 23, 2013), aff'd sub nom. Nevills v. Mart Indep.

Sch. Dist., 608 F. App'x 217 (5th Cir. 2015); S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729

F.3d 248, 263 (3rd Cir. 2013) (the Fifth Circuit requires a “higher showing of intentional

discrimination than deliberate indifference, such as discriminatory animus”); Washington ex rel.

J.W. v. Katy Indep. Sch. Dist., 403 F. Supp. 3d 610, 622 (S.D. Tex. 2019). Unless district officials

“depart grossly from accepted standards among educational professionals,” courts will not

substitute their own judgment for the educational decisions made by the district. D.A., 629 F.3d at

454–455.

   B. Individual with Disabilities Act

       The purpose of the IDEA is to ensure children with disabilities receive a “free appropriate

public education (FAPE) that emphasizes special education and related services designed to meet



                                                  9
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 10 of 28




their unique needs and prepare them for further education, employment, and independent living.”

20 U.S.C. § 1400(d)(1)(A). All school districts within Texas must comply with the

IDEA. Cypress-Fairbanks Indep. Sch. Dist. v. Michael F., 118 F.3d 245, 247 (5th Cir. 1997). The

IDEA requires states to educate children with disabilities “in the least restrictive environment

consistent with [the child's] needs . . .” Teague Indep. Sch. Dist. v. Todd L., 999 F.2d 127, 128 (5th

Cir. 1993). The IDEA does not require the school district to provide the best possible free

appropriate public education (“FAPE”), “nor one that will maximize the child's educational

potential.” Michael F., 118 F.3d at 247. Instead, the “FAPE must be tailored to each disabled

child's needs through an ‘individualized education program [(“IEP”)],’ which is a written

statement prepared [by a committee consisting of] a ‘qualified’ and ‘knowledgeable’ school

district representative, a teacher, the child's parents or guardians, and, when appropriate, the child

himself.” El Paso Indep. Sch. Dist. v. Richard R., 567 F. Supp. 2d 918, 925 (W.D. Tex. 2008)

(citing 20 U.S.C. § 1414(d)(1)(B)). In Texas, the committee responsible for preparing a student's

IEP is the ARD committee.

       Under the IDEA, any party aggrieved by the SEHO’s findings and decision may bring suit

in district court. 20 U.S.C. § 1415(i)(2)(A). “Under the IDEA, a federal district court’s review of

a [SEHO’s] decision is ‘virtually de novo.’” Adam F. ex rel. Robert J. v. Keller Indep. Sch. Dist.,

328 F.3d 804, 808 (5th Cir. 2003). The court should afford the SEHO’s findings “‘due weight,’

but the district court must arrive at an independent conclusion based on a preponderance of the

evidence.” Id. As a result, even though the court is ruling on summary judgment, the existence of

a disputed material fact will not defeat a summary judgment motion. Reyes v. Manor Indep. Sch.

Dist., No. A-14-CA-00469, 2016 WL 439148, at *4 (W.D. Tex. Feb. 2, 2016).




                                                 10
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 11 of 28




       The IDEA presumes a school district’s IEP is appropriate. White ex rel. White v. Acension

Parish Sch. Bd., 343 F.3d 373, 377 (5th Cir. 2003). The party challenging the IEP bears the burden

of showing the IEP was inappropriate under the IDEA. Richardson Indep. Sch. Dist. v. Michael

Z., 580 F.3d 286, 292 n.4 (5th Cir. 2009). A district court should not substitute its “own notions of

sound educational policy for those of the school authorities which [it] review[s].” Bd. of Educ. of

Hendrick Hudson Cent. Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 206 (1982). To that

end, a district court’s task is to determine whether a school district complied with the IDEA and

not to second guess their educational decision making. R.H. v. Plano Indep. Sch. Dist., 607 F.3d

1003, 1010 (5th Cir. 2010).

       In an IDEA case, a motion for judgment on the record is a request for the judge to act as a

fact finder and enter a final judgment on a stipulated record. Individuals with Disabilities Act

§ 635; 20 U.S.C. § 1415(i)(2)(C).

                                              III. ANALYSIS

       When reviewing a SEHO’s decisions, district courts make two determinations. First, courts

determine whether the school district complied with the IDEA’s procedural requirements. Rowley,

458 U.S. at 177Second, the court will determine whether a student’s IEP is reasonably calculated

to provide meaningful educational benefits. Id. This Court considers the appropriate statute of

limitations, procedural violation claims, and ADA and § 504 claims in turn.

                                      A. Statute of Limitations

       The IDEA’s statute of limitations requires a parent or agency to request a due process

hearing within 2 years of the date the parent or agency should have known about the alleged action

that forms the basis of the complaint unless the State has a different time limitation for such a

request. 20 U.S.C. § 1415(f)(3)(C). Texas has a one-year statute of limitations for matters to be



                                                 11
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 12 of 28




considered at Special Education Due Process Hearings. 19 TEX. ADMIN. CODE § 89.1151(c). The

one-year statute of limitations is triggered when the parent knew or should have known about the

alleged action that forms the basis of the complaint. Id.

       There are two federally enacted exceptions to this one-year statute of limitations. 20 U.S.C.

§ 415(f)(3)(D). The statute of limitations does not apply to a parent if the parent was prevented

from filing a due process complaint due to 1) specific misrepresentations by the district that it had

resolved the problem forming the basis of the due process complaint; or 2) the district’s

withholding of information from the parent that was required to be provided to the parent under

the IDEA. 34 C.F.R. § 300.511(f). To qualify under the first exception, the alleged

misrepresentation must be “intentional or flagrant rather than merely a repetition of an aspect of

the FAPE determination.” D.K. v. Abington Sch. Dist., 696 F.3d 233, 245 (3rd Cir. 2012) (finding

that such a high bar should apply otherwise “[m]ere optimism in reports of student’s progress” and

teachers who recommend “behavioral programs or instructional steps short of formal special

education might invoke the exception”); see Spring Branch Indep. Sch. Dist. v. O.W. by Hannah

W., 961 F.3d 781, 794 (5th Cir. 2020) (citing to D.K.,696 F.3d 233). The plaintiff must show that

the school “intentionally misled them or knowingly deceived them regarding their child’s

progress.” Id. at 246. The second exception only applies to statutorily mandated disclosures such

as a copy of procedural safeguards required by the IDEA. Richard R., 567 F. Supp. 2d at 943. The

rationale for this exception is that “a local education agency’s withholding of procedural

safeguards would act to prevent parents from requesting a due process hearing . . . until such a

time as an intervening source apprised them of their rights.” Id. at 945.

       Plaintiffs requested a due process hearing on December 4, 2018. AR 10. Thus, the SEHO

found that Plaintiffs’ claims concerning procedural violations, including child-find, of the IDEA



                                                 12
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 13 of 28




before December 4, 2017 are time-barred under Texas’ one-year statute of limitations. Id.; 19 TEX.

ADMIN. CODE § 89.1151(c); Marc V. v. North East I.S.D., 455 F. Supp. 2d 577, 591 (W.D. Tex.

2006).

         Plaintiffs allege that SEHO erred in finding that the statute of limitations was not tolled.

Pls.’ Mot. at 6. Plaintiffs allege that the letter they sent CCISD in January 2017 informing CCISD

of M.G.’s ADHD diagnosis and request for educational assistance was an implied request for

evaluation. Id. at 7. (citing Robertson Cty. Sch. Sys. v. King, No. 95-5526, 1996 WL 593605, *4

(6th Cir. Oct. 15, 1996)). Plaintiffs argue the statute of limitations should be tolled because CCISD

failed to provide M.G.’s parents with notice/consent to evaluate and failed to provide the IDEA

notice of procedural safeguards despite Parent’s January 2017 letter. Id. (citing Indep. Sch. Dist.

No. 283 v. E.M.D.H., 357 F. Supp. 3d 876, 889 (D. Minn. 2019); D.G. v. Somerset Hills Sch. Dist.,

559 F. Supp. 2d 484, 492 (D.N.J. 2008)). However, expressions of concern about academic

performance and requests for school assistance alone do not trigger the IDEA’s child find duty.

Oliver v. Dallas Indep. Sch. Dist., No. Civ. A. 3:01-CV-2627 2004 WL 1800878, * 3 (N.D. Tex.

Aug. 11, 2004).

         After the parent’s request for assistance on January 2017, CCISD held a 504 meeting and

implemented the March 504 plan. AR 805. This Court agrees with the SEHO findings that CCISD

did not intentionally misled of knowingly deceive M.G.’s parents to believe that M.G. did not have

any protections under IDEA, nor did the district represent to M.G.’s parents that the current 504

solved M.G.’s behavioral challenges. To the contrary, CCISD continued to hold 504 meetings with

M.G.’s parents and teachers and come up with continuing solutions to improve M.G.’s education.

AR 821. CCISD’s attempt to resolve M.G.’s behavioral and learning issues under section 504

cannot be construed as an affirmative statement to M.G.’s parents that M.G. had no rights under



                                                 13
       Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 14 of 28




the IDEA. AR 10. Furthermore, this Court agrees with the SEHO finding that the District did not

withhold information that it was statutorily required to provide. AR 10. The January 2017 letter

specifically requested a section 504 evaluation. AR 6. Such a direct request was clearly not an

implied request for an IDEA evaluation. Thus, CCISD was not required to disclose the IDEA

procedural safeguards after receiving the letter. For the foregoing reasons, this Court finds that

neither statutory exception applies, and the statute of limitations bars any claims that accrued

before December 4, 2017.

                                      B. Procedural Violations

        The existence of a procedural violation does not automatically entitle a plaintiff to relief.

Adam J. ex rel. Robert J. v. Keller Indep. Sch. Dist., 328 F.3d 804, 811–12 (5th Cir. 2003). A

plaintiff must also show substantive harm precipitating from the procedural violation. Id. Under

the IDEA, a plaintiff must show that the procedural violation (i) impeded the child’s right to a

FAPE; (ii) significantly impeded the parents’ opportunity to participate in the decision-making

process regarding the provision of a FAPE; or (iii) caused a deprivation of educational benefits.

20 U.S.C. § 1415(f)(3)(E)(ii). This Court finds that CCISD did not violate the IDEA because

(1) CCISD met its Child Find Obligation; (2) CCISD’s failure to determine M.G.’s eligibility did

not deny him a FAPE; (3) CCISD’s denial of an IEP did not deny M.G. a FAPE. As such, Plaintiffs

are not entitled to reimbursement for Oak Creek Academy.

  i.     CCISD met with its Child Find obligations.

        Plaintiff first alleges that the SEHO erred in finding that Defendant complied with its “child

find” duty. Pls.’ Mot. at 10. The “child find” provision of the IDEA requires states to identify and

locate all children with disabilities who may need special education and related services. 20 U.S.C.

§ 1412(3)(A). This includes children who are suspected of having disabilities, “even though they



                                                 14
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 15 of 28




are advancing grade to grade.” 34 C.F.R. § 300.111(a). The IDEA’s Child Find duty “is triggered

when the local educational agency has reason to suspect a disability coupled with reason to suspect

that special education services may be needed to address that disability.” Richard R., 567 F. Supp.

2d at 950; D.G. v. Flour Bluff Indep. Sch. Dist., 481 Fed. App’x 887, 891–94 (5th Cir. 2012).

Determining whether a child find violation occurred is a fact-intensive inquiry and “§ 504

accommodations are not a substitute for an evaluation once a school district is ‘on notice of acts

or behavior likely to indicate a disability.’” Spring Branch, 961 F.3d at 794 (citing Krawitz by

Parker v. Galveston Indep. Sch. Dist., 900 F.3d 673, 676 (5th Cir. 2018)).

        To determine whether a district complied with their “child find” duty, courts use a two-

part inquiry. Richard R., 567 F. Supp. 2d at 950. First, courts determine whether the school district

had reason to suspect that a child may have a disability. Id. If so, courts determine whether the

local education agency evaluated the student within a reasonable amount of time. Id. As mentioned

above, Plaintiffs’ claims before December 4, 2017, are time-barred by the statute of limitations.

The relevant period for analysis is from December 4, 2017 to February 22, 2019, the date on which

Plaintiffs filed an Amended Complaint with the SEHO. AR 10; see T.C. v. Lewisville I.S.D., No.

4:13-cv-186, 2016 WL 705930 at *11 (E.D. Tex. 2016) (explaining that, because of the statute of

limitations, analysis about whether a school district complied with its child find obligations is

limited to the year before the request of the due process hearing).

       CCISD did not violate its Child Find Obligations because it did not have reason to suspect

M.G. needed special education services to address a disability prior to November 1, 2018;

CCISD’s delay in providing consent for the evaluation was reasonable; CCISD timely conduced

the FIE; and the FIE findings were appropriate.

       a. The school district did not have reason to suspect M.G. had a disability prior to
          November 1, 2018.

                                                  15
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 16 of 28




       Under the IDEA, a school district is deemed to have knowledge that a student may have a

disability when “i) the parent of the child has expressed concern in writing to supervisory or

administrative personnel of the appropriate educational agency, or a teacher of the child, that the

child is in need of special education and related services; ii) the parent of the child has requested

an evaluation of the child pursuant to section 1414(a)(1)(B) of this title; or iii) the teacher of the

child, or other personnel of the local educational agency, has expressed specific concerns about a

pattern of behavior demonstrated by the child, directly to the director of special education of such

agency or to other supervisory personnel of the agency.” 20 U.S.C. § 1415(k)(5)(B). Courts have

observed that the Child Find requirements do not demand that schools conduct a special education

evaluation of every student who is having academic difficulties. See, e.g., D.K., 696 F.3d at 251;

D.G., 481 Fed. App’x 887.

       The CCISD had no record of M.G.’s STAAR scores, grades, or hospitalization from the

2017-18 school year, only the parent’s allegations that M.G. failed his classes and STAAR

assessments and was hospitalized twice. Def.’s Mot. at 7 (citing AR 2223:6–10, 2545:20–25,

2556:4–2557:22, 2559:19–23). Considering M.G.’s parent’s allegations as true, failing scores

alone do not trigger the Child Find Obligation. Oliver, 2004 WL 1800878, * 4. Rather, “[f]ailing

grades must be viewed in light of the evidence as a whole. Id. M.G. had passed all his STAAR

assessments and classes the two prior years. AR 743, 1207, 1099. Prior to November 1, M.G.

passed all but one of his classes. AR 761, 885–86, 919.

       CCISD held a 504 meeting in September where M.G.’s parents stated that there were no

issues occurring at school. AR 835, 1837:7–13. Prior to the October 30, 2018 incident, M.G. only

had two disciplinary referrals–both at the beginning of October–both the school considered

“typical behaviors for eight grade students.” AR 1732:6–15. It is reasonable for a School District

                                                 16
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 17 of 28




to try intermediate measures such as section 504 plans to treat behaviors of students that are

“typical” of other students their age. Spring Branch, 961 F.3d at 794 (citing D.K., 696 F.3d at 251.

       Whether the incidence occurring on October 30, 2018 was sufficient to trigger CCISD child

find obligation is a question of fact to which we will defer to the SEHO’s determination that it was

not. AR 12. D.G., 481 Fed. App’x at 893 (a court will not overturn a factual finding as clearly

erroneous unless there is a definite and firm conviction that a mistake has been made).

       Given the information available to CCISD prior to November 1, 2018, the Court finds that

CCISD’s child find obligation was not triggered until M.G.’s parents requested the FIE.

       b. The SEHO correctly concluded that CCISD’s delay in providing the consent
          documents was reasonable.

       In Texas, if a parent submits a written request to a school district for an FIE, “the district

must, not later than the 15th school day after the date the district receives the request: (1) provide

the parent with prior written notice of its proposal to conduct an evaluation consistent with 34

Code of Federal Regulations (CFR), § 300.503; a copy of the procedural safeguards notice required

by 34 CR, § 300.504; and an opportunity to give written consent for the evaluation; or (2) provide

the parent with the prior written notice of its refusal to conduct an evaluation consistent with 34

CFR, § 300.503, and a copy of the procedural safeguards notice required by 34 CFR, § 300.504.”

19 TEX. ADMIN. CODE § 89.1011(b) (emphasis added).

       Plaintiffs allege that CCISD caused the delay by declining to mail or email the consent

forms even though special education documents are frequently sent to parents via email. Pls. Mot.

at 12 (citing See, e.g., AF 405). The law does not require the school to obtain parental consent

within 15 school days of the request but the opportunity to give consent. CCISD gave M.G.’s

parents multiple opportunities to come into the school and sign the consent forms prior to the 15-

day deadline. The District agreed to conduct a Full Individual Evaluation (“FIE”) on November

                                                 17
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 18 of 28




29, 2018, thirteen school days after the parent’s request. AR 893, 919. CCISD reached out to

M.G.’s parent on November 29, November 30, and December 3-6 to obtain parental consent for

an evaluation. AR 893, 897–98. M.G.’s parent did not come to the school and sign the consent

forms until December 18, 2018. AR 915–16, 1187.

       Thus, the SEHO correctly found that this was a reasonable time for the District to respond

to Student’s parents’ request for an FIE. AR 12. The SEHO also correctly found that any delay in

proceeding immediately with the FIE was due to M.G.’s parents’ hesitation to sign the consent

forms. AR 12.

       c. CCISD timely conducted FIE

       Once a child is identified under Child Find, a district must conduct an FIE before the initial

provision of special education and related services. 20 U.S.C. § 1414(a)(1). An initial evaluation

of a student under the IDEA must be conducted “within 60 days of receiving parental consent for

the evaluation; or if the State establishes a timeframe within which the evaluation must be

conducted, within that timeframe.” 34 C.F.R. § 300.301(c)(1). In Texas, the evaluation report must

be completed not later than the forty-fifth day following the date on which the local educational

agency receives written consent for the evaluation from the child’s parent. TEX. EDUC. CODE

§ 29.004(a)(1); 19 TEX. ADMIN. CODE § 89.1011(c)(1). “If a request is made for an evaluation of

a child during the time period in which the child is subjected to disciplinary measures under this

subsection, the evaluation shall be conducted in an expedited manner.” 20 U.S.C.

§ 1415(k)(5)(D)(ii). Although the IDEA does not include a specific time for conducting expedited

evaluations, it must be conducted in a shorter period than a typical evaluation. 71 Fed. Reg. 46,728.

Failure to complete an FIE within the applicable period amounts to a denial of FAPE. Angela B.

v. Dallas Indep. Sch. Dist., 3:20-CV-0188-D, 2020 WL 2101228, at *2 (N.D. Tex. May 1, 2020).



                                                 18
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 19 of 28




       M.G.’s parents demanded an expedited FIE on November 1. AF 189. Plaintiffs argue that

because M.G. was subject to expulsion at the time, AF 5, CCISD was required to conduct the

evaluation in an expedited manner. Pls.’ Mot. at 13.

       M.G.’s parents did not provide the school with a complete and correct consent form until

January 4, 2019 at which time the school was out for Winter Break. AR 919, 1289. Upon the

District’s return to school on January 8, 2019, the campus began conducting the FIE. AR 2351:16–

24. M.G. withdrew from CCISD on February 5, 2019, delaying testing due to coordination with

the new school, with Plaintiffs’ counsel, and with the parent’s outside providers. AR 917, 1086,

1289–1293, 1335–1337, 1355; 19 Tex. Admin. Code § 89.1011(f) allows for the delays in the

testing timeframe when coordination is required with a new school. The 45th school day after

receiving consent for the evaluation was March 22, 2019. AR 0919. CCISD completed its

evaluation on April 4, 2019, AR 1586:6–17, the 54th school day after receiving parental consent.

       Even if CCISD was required to conduct the evaluation in an expedited manner, the delays

in completing the FIE were reasonable under the circumstances. CCISD provided many examples

of back-and-forth communications with the new school and plaintiffs’ counsel to complete the

FIE. See e.g., AR 917, 1086, 1289–1293, 1335–1337, 1355. Thus, this Court finds that CCISD

timely conducted the FIE.

       d. The SEHO correctly determined that CCISD’s evaluations of M.G. were appropriate.

       The IDEA requires that a student is assessed in all areas related to the suspected disability.

34 C.F.R. § 300.304(c)(4). Failure to evaluate is not a per se violation of the IDEA. See D.G., 481

Fed. App’x at 889 (holding that the failure to evaluate does not violate the IDEA when student did

not need special education). Additionally, as mentioned earlier, procedural defects alone do not

violate the right to a free appropriate public education “unless they result in the loss of an



                                                19
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 20 of 28




educational opportunity.” Adam J., 328 F.3d at 812. As a result, for a failure to evaluate to cause

the loss of an educational opportunity, Plaintiffs must show harm stemming from the failure to

evaluate. Id. For example, with a student who does not have dyslexia nor need dyslexia services,

a school district’s decision to not evaluate for dyslexia does not lead to the loss of an educational

opportunity. See Flour Bluff, 481 Fed. App’x at 889.

       Plaintiffs agree that CCISD’s FIE correctly determined M.G. has a specific learning

disability (“SLD”) for Reading Comprehension. Pls.’ Mot. at 15. However, Plaintiffs contest that

the FIE was insufficient in scope and technically violated the IDEA as it failed to identify MG’s

SLD and needs in Reading Fluency and in Written Expression. Id. Plaintiffs’ hired evaluator, Dr.

Doan, identified M.G.’s specific problem areas in reading fluency and written expression. Id.

Furthermore, Plaintiffs allege that the FIE was insufficient because CCISD did not conduct a

proper occupational therapy (“OT”) or assistive technology (“AT”) assessment. Pls.’ Mot. at 17.

       This Court disagrees. The SEHO correctly determined that CCISD’s FIE of M.G. was

appropriate. This Court will address Plaintiffs claims for failure to identify a written expression

and reading fluency disability and failure to conduct an OT and AT assessment in turn.

           a. Written Expression and Reading Fluency

       LSSP Holly Montelaro, the licensed specialist who conducted the FIE, administered a

written composition assessment of FIE and concluded that M.G. did not have a written expression

disability because he was able to write short, structured sentences and had basic spelling skills.

AR 1273, 1384, 1964. Yet, the FIE still noted that M.G. “may demonstrate some difficulties with

understanding and responding to information presented, expressing himself verbally to others, and

using his reading and writing skills.” AR 1270. The FIE also scored M.G. in the average range for

reading fluency. AR 1272–75.



                                                 20
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 21 of 28




       Plaintiffs allege that the FIE was insufficient in scope because it should have identified

M.G.’s written expression disability. Pls.’ Mot. at 15. Plaintiffs argue that CCISD had reason to

believe M.G. struggled with written expression because M.G. failed the fourth and seventh grade

writing portions of the STAAR assessment and multiple teacher reports indicating M.G. struggles

when it comes to writing things down. Id.; AR 823, 843-45, 1207.

       Defendant argues that Dr. Doan’s test. is less reliable than CCISD’s because Dr. Doan did

not use the cross-battery approach to verify the accuracy of low scores. Def.’s Mot. at 13–14. AR

2388:6–24. The cross-battery approach, used in the FIE, “provides guidelines so that assessments

can use multiple tests to measure a broader range of abilities or investigate more specific abilities

than might be available on only one battery.” AR 1264.

       Plaintiffs also argue that the FIE was insufficient in scope because it should have identified

M.G.’s reading fluency disability. Pls.’ Mot. at 16. Plaintiffs argue that CCISD had reason to

believe M.G. struggled with reading fluency because M.G.’s fifth grade reading scores were

equivalent to that of a second and third grader. Id.; AR 769, 785. Plaintiffs also complain that the

FIE did not report M.G.’s actual fluency rate, just that he scored in the average range. Pls.’ Mot.

at 16. Dr. Doan found that M.G. had a reading fluency disability because her test put M.G.’s current

reading fluency at an upper-third and fourth grade level. AR 1141–42, 1161. CCISD argues that

Dr. Doan’s testing method, a silent reading test, is not reflective of what goes on in the classroom.

Def.’s Mot. at 14.

       A district court should not substitute its “own notions of sound educational policy for those

of the school authorities which [it] review[s].” Rowley, 458 U.S. at 206. As such, this Court will

not stand in judgment of one approach over the other. This Court finds the written expression and

reading fluency evaluations of M.G. to be adequate.



                                                 21
       Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 22 of 28




            b. OT and AT Assessment

        These issues were not raised during the Special Education Officer Due Process Hearing.

Therefore, Plaintiffs have not exhausted their remedies for these claims. Plaintiffs must satisfy the

IDEA’s exhaustion requirements against state and local education agencies before bringing a claim

based on the IDEA in court. Wood v. Katy Indep. Sch. Dist., No. 4:09-CV-1390, 2012 WL

4018181, *4 (W.D. Tex. Sept. 12, 2012); Heather H. et al., v. Northwest Indep. Sch. Dist., No.

4:19-CV-00823-RWS-CAN, 2021 WL 1523007, *11 n.7 (E.D. Tex. Feb. 25, 2021). Because these

claims are not properly before this Court, the Court will not consider them now.

 ii.    CCISD’s failure to determine M.G.’s eligibility did not deny M.G. a FAPE.

        School districts have a duty to evaluate a child for any “suspected disability.” 20 U.S.C.

§ 1414(b)(3)(B). However, it is the Admission, Review, and Dismissal (“ARD”) Committee that

ultimately determines whether that “suspected disability” falls within a statutorily defined

“qualifying disability.” Heather H. v. Northwest Indep. Sch. Dist., No. 4:19-CV-00823-RWS,

2021 WL 1152837, * 4 (E.D. Tex. Mar. 26, 2021) appeal docketed, No. 21-40316 (5th Cir. Apr.

20, 2021) (citing 34 C.F.R. § 300.306; 19 Tex. Admin. Code § 89.1050). Before a child can be

eligible for an IEP, he or she must first be evaluated by the local educational agency and then

identified as eligible for special education services as a child with a disability by his or her ARD

committee. Id.; See 20 U.S.C. § 1414(d)(1)(A). The child’s ADR committee must then determine

whether the child (1) has a qualifying disability, and (2) by reason thereof, needs special education

and related services. Lisa M. v. Leander Indep. Sch. Dist., 924 F.3d 205, 215 (5th Cir. 2019) (citing

20 U.S.C. § 1401(3)(A)). That a child has a 504-accommodation plan, does not change the

analysis. Id. at 218.




                                                 22
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 23 of 28




       Plaintiffs argue that CCISD violated the IDEA due process requirements because it did not

identify M.G. as eligible for special education prior to or during the prior underlying proceedings.

Pls.’ Mot. at 18–19. Plaintiffs further argue that the SEHO impermissibly delegated his

responsibility to the ARD committee to make an eligibility determination though Plaintiffs raised

the issue. Pls.’ Mot. at 19. However, as Defendant points out, at the time of the hearing, the SEHO

lacked jurisdiction to order M.G.’s eligibility under the IDEA because M.G.’s ARD Committee

had not reviewed CCISD’s FIE. Def.’s Mot. at 14 (citing T.B. v. Bryan Indep. Sch. Dist., 628 F.3d

240, 242–43 (5th Cir. 2010)). Any effort to determine eligibility prior to an ARD Committee

meeting can constituted improper predetermination, depriving the parents of a meaningful

opportunity to fully participate as equal members of the IEP team.” E.R. by E.R. v. Spring Branch

Indep. Sch. Dist., 909 F.3d 754, 769 (5th Cir. 2018). Plaintiffs complain that CCISD did not

identify M.G. as eligible for special education prior to the due process proceedings, but Plaintiffs

filed a request for the Special Education Due Process Hearing on December 4, 2018 before the

FIE was completed. AR 22–38. And it was Plaintiffs who prevented the ADR committee from

meeting before the due process hearing. AR 1564:16–1565:2; 1588:6–18. As Defendant points

out, Plaintiff’s counsel stated: “I don’t believe that an ARD meeting to consider the evaluations is

even relevant in this proceeding, because it’s not an issue necessarily that’s been raised in our

complaint. So I don’t believe the hearing officer even has subject matter jurisdiction over that issue

at this time.” Def.’s Mot. at 14–15; AR 1481:20–25.

       CCISD completed the FIE on April 4, 2019. AR 1251. Plaintiffs argue that CCISD

unreasonably delayed in holding an initial eligibility meeting, though that meeting was held on

April 8, 2019. Pls.’ Mot. at 19; AR 1435–38. This Court agrees with the SEHO that a four-day

timeframe is not an unreasonable delay.



                                                 23
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 24 of 28




       Plaintiffs also argue that the SEHO denied M.G. FAPE in finding that the FIE determined

M.G. “would likely meet criteria as a student with Other Health Impairment (OHI) for ADHD

upon a physician’s completion of the appropriate paperwork,” AR 0009, because M.G.’s parents

had to pay for the ADHD diagnosis and testing. Pls.’ Mot. at 19 (citing M.J.C. v. Special Sch. Dist.,

No. Civ. 10-4861 JRTTNL, 2012 WL 1538339, at *7–8 (D. Minn. 2012)). Plaintiffs seem to be

referring to the ADHD diagnosis from January 2017. M.J.C. v. Special Sch. Dist. found that the

District’s failure to fully evaluate the child resulted in a denial of FAPE because, in waiting for the

parent to produce a medical diagnosis, the district unreasonably delayed. Here, the ADHD

diagnosis was already voluntarily completed at the expense of the parents, and the parents have

submitted its information to the school. AR 806. Thus, in using this diagnosis, CCISD has not

caused an unreasonably delay in diagnosing. As for the cost of the ADHD testing, parents’ have a

right evaluation at the public expense is only once the Child Find Obligations have been triggered.

See 34 C.F.R. § 300.502. M.G.’s parents obtained the ADHD diagnosis long before CCISD’s Child

Find Obligation was triggered.

       Plaintiffs likewise assert that the SEHO factually erred in finding that the “FIE determined

Student met eligibility criteria” for an SLD in Reading Comprehension, AR 0009, because the FIE

did not determine M.G.’s educational need and thus, feel short of establishing IDEA-eligibility.

Pls.’ Mot. at 20. M.G.’s FIE indicated a potential qualifying eligibility in SLD for Reading

Comprehension and Other Health Impairment for ADHD. AR 1278. As previously stated, it is the

duty of the ADR committed to determine whether a student needs special education and related

services. Any delay in the ADR committee meeting to whether M.G. had a qualifying disability

and required special education was due to the actions of the Plaintiffs, not CCISD.




                                                  24
        Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 25 of 28




 iii.    Plaintiffs caused the delay in setting up an ADR committee.

         Plaintiffs allege that the SEHO erred in finding that CCISD “did not have an obligation to

provide Student a FAPE at any time prior to the hearing.” Pls.’ Mot. at 20; AR 12. Plaintiff points

out, and this Court agrees, that CCISD was required to ensure that M.G. received a FAPE within

a reasonable time after it had notice of behavior likely to indicate a disability. Schaffer ex rel.

Schaffer v. Weast, 546 U.S. 49, 53 (2005); Richard R., 567 F. Supp. 2d at 950. This Court has

already found that CCISD did not unreasonably delay evaluating M.G. and holding an initial

meeting to discuss M.G.’s eligibility. Thus, this Court finds that CCISD’s did not deny M.G. an

IEP. Rather, as previously mentioned, it was M.G.’s parents who decided that the ADR committee

meeting was not necessary. AR 1481:20–25. Furthermore, Plaintiffs have failed to show that M.G.

suffered loss of any educational opportunity due to the denial of an ADR meeting, Adam J., 328

F.3d at 812, only allege as much, Pls.’ Mot. at 21.

 iv.     Plaintiff did not show that they are entitled to reimbursement for Oak Creek Academy.

         Relief can only be provided from the date on which the District was required to provide

Student a FAPE. Dallas Indep. Sch. Dist. v. Woody, 865 F.3d 303, 320–21 (5th Cir. 2017). Because

this Court has found that CCISD did not violate the IDEA or deny M.G. a FAPE, Plaintiffs are not

entitled to recover damages.

  v.     Conclusion

         Plaintiffs fail to establish that M.G. was denied a FAPE. CCISD met its Child Find

Obligation under the IDEA. The failure to determine M.G.’s eligibility and hold an ADR

committee meeting was not due to CCISD’s failure to act, but the Plaintiffs’ refusal to comply

with and attend the ARD committee. Since M.G. was not denied a FAPE, Plaintiffs are not entitled

to reimbursement for Oak Creek Academy.



                                                 25
        Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 26 of 28




                                   C. SUMMARY JUDGMENT

         Plaintiffs asks for judgment of IDEA Claims on the Administrative Record and for Partial

Summary Judgment of Section 504 / ADA Claims alleging CCISD discriminated against M.G.

Pls.’ Mot. at 25. CCISD asserts that it is entitled to Summary Judgment on Plaintiffs’ ADA and

section 504 claims under issue preclusion or, alternatively, because the claims fail on the merits.

Def.’s Mot. at 17–18. This Court agrees with Defendant that CCISD is entitled to Summary

Judgment on Plaintiffs’ ADA and 504 Claims under issue preclusion and on the merits.

   i.       Issue Preclusion

         Issue preclusions applies when the legal standards for the IDEA and the ADA and § 504

claims are not “significantly different.” Pace v. Bogalusa, 403 F.3d 272, 290 (5th Cir. 2005). “Issue

preclusion or collateral estoppel is appropriate when: (1) the identical issue was previously

adjudicated; (2) the issue was actually litigated; and (3) the previous determination was necessary

to the decision.” Id. (citing Southmark Corp. v. Coopers & Lybrand, 163 F.3d 925, 932 (5th Cir.

1999). To establish a claim for denial of FAPE under ADA and § 504, Plaintiffs must, at a

minimum, allege a denial of FAPE under the IDEA. D.A., 629 F.3d at 454. Resolving IDEA claims

in a favor of the school district precludes a plaintiff’s redundant claims under the ADA and § 504

when those claims are based on the district’s alleged IDEA violations. M.V. b/n/f/ J.C. v. Conroe

Indep. Sch. Dist., No. H-18-401, 2018 WL 4564948, *7 (S.D. Tex. Sept. 24, 2018).

         Plaintiffs claim that CCISD discriminated against M.G. by failing to timely evaluate M.G.

under the IDEA, failing to provide an IEP for M.G., using physical restraints on M.G. during the

October 30, 2018 incident, and excluding M.G. from school and attempting to place him in

disciplinary alternative education placement. Pls.’ Mot. at 23–25. Plaintiffs’ complaints that

CCISD failed to timely evaluate M.G. and provide him with an IEP are based on their claims for



                                                 26
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 27 of 28




IDEA violations. Plaintiffs also asserts that the restraints and expulsion denied M.G. a FAPE under

the IDEA and § 504. Pls.’ Mot. at 23–24. The parties have necessarily and adequately litigated

Plaintiffs’ IDEA claims, Pace, 403 F.3d at 290, and the Court found that CCISD had not denied

M.G. a FAPE under IDEA. Thus, to the extent Plaintiffs’ claims under the ADA and § 504 are

based on CCISD’s alleged IDEA violations, those claims are subject to issue preclusion.

   ii.      On the Merits

         Intentional discrimination may be a basis for ADA and § 504 claims when those claims do

not depend on facts that establish or support an IDEA breach. M.V., 2018 WL 4564948, at *7–8

(giving an example of peer-on-peer harassment because of the child’s disabilities or an allegation

that the child qualified for a service under the ADA or § 504 that the child did not qualify for under

the IDEA). Plaintiffs only factual allegations that do not pertain to an IDEA violation are Plaintiffs’

allegations that they are entitled relief under their ADA and § 504 claims because CCISD failed

to allow M.G.’s to use his § 504 accommodations, including his “cool-off” period on October 30,

2018. Pls.’ Mot. at 23.

         To establish a violation of the ADA, Plaintiffs must prove that (1) the child is a qualified

individual under the ADA; (2) that child was “excluded from participation in, or denied benefits

of, services, programs, or activities for which the public entity is responsible, or otherwise being

discriminated against by the public entity;” and (3) “such exclusion, denial of benefits, or

discrimination [was] by reason of his disability.” Melton v. Dallas Area Rapid Transit, 391 F.3d

669, 671–72 (5th Cir. 2004); I.A. v. Seguin Indep. Sch. Dist., 881 F. Supp. 2d 770, 776 (W.D. Tex.

2012). To recover damages, plaintiffs must prove that the discrimination was intentional and

“solely by reason of” the child’s disability. D.A., 629 F.3d at 435; Delano-Pyle, 302 F.3d at 574.

That an educational authority mistakenly exercised professional judgment is not enough. D.A., 629



                                                  27
     Case 6:19-cv-00420-ADA-JCM Document 49 Filed 05/07/21 Page 28 of 28




F.3d at 454. The actions must “depart grossly from accepted standards among educational

professionals.” Id. at 455.

       Defendants assert that Plaintiffs cannot establish intentional discrimination because the

responding CCISD officers did know about M.G.’s section 504 plan at the time. Def.’s Mot. at

20. This Court agrees. Plaintiffs failed to show that CCISD intentionally disregarded M.G.’s

§ 504 plan. As such, Plaintiffs claims under the ADA and § 504 fail as a matter of law.

                                      IV. CONCLUSION

       It is therefore ORDERED that Defendant’s Motion for Judgment on the Administrative

Record and Summary Judgment is GRANTED and the Plaintiff’s Motion for Judgment on the

Administrative Record and Partial Summary Judgment is DENIED.



       SIGNED this 7th day of May, 2021.


                                                    ____________________________________
                                                    ALAN D ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE




                                               28
